 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 102,International Union of Electrical,Radio andMachine Workers,AFL-CIOandPhilco-Ford Cor-poration and General Teamsters,Chauffeurs, Ware-housemen and Helpers,Local 470,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case4-CD-317August 8, 1973and that it will effectuate the policies of the Act toassert jurisdiction in this proceeding.IITHE LABOR ORGANIZATIONThe parties stipulated, and we find, that IUE Local102 and Teamsters Local 470 are labor organizationswithin the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Philco-Ford Corporation, hereinaftercalled the Employer, alleging a violation of Section8(b)(4)(D) by Local 102, International Union of Elec-trical,Radio and Machine Workers, AFL-CIO, here-inafter called Respondent or IUE Local 102. Pursuantto notice, a hearing was held on June 13, 1973, atPhiladelphia, Pennsylvania, before Hearing OfficerJoseph C. Kelly. The Employer, Respondent, andGeneral Teamsters, Chauffeurs, Warehousemen andHelpers,Local 470, affiliated with InternationalBrotherhood of Teamsters Local 470, appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. The Em-ployer, IUE Local 102, and Teamsters Local 470thereafter filed briefs with the National Labor Rela-tions Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is a Dela-ware corporation engaged in the manufacture of con-sumer electronic and defense equipment. Annually,the Employer ships goods valued at well in excess of$50,000 from its facility at Willow Grove, Pennsylva-nia, to customers located outside the Commonwealthof Pennsylvania. We find, accordingly, that the Em-ployer is engaged in a business affecting commercewithin the meaning of Section 2(6) and (7) of the ActIIITHE DISPUTEA. Background and Facts of the DisputeThis case is closely related to theGeneral Teamsters,Chauffeurs,Warehousemen and Helpers, Local 470, af-filiated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Philco-Ford Corporation)case I involving the sameparties, same groups of employees, same labor con-tracts, and substantially the same types of work at thesame employer facility.The Employer's headquarters are located in BlueBell, Pennsylvania. Its principal manufacturing facili-ties are in the Delaware Valley and are located atTioga and "C" Streets in Philadealphia, in Lansdale,and in Willow Grove, Pennsylvania. It is the latterfacility,Willow Grove, which is involved in the in-stant case.Willow Grove is one of several locations to whichemployees are assigned to perform transportationfunctions under the terms of the Philadelphia LocalCartage Supplemental Agreement of the NationalMaster Freight Agreement. The Employer is a partyto this agreement with Teamsters Local 470. Threeemployees represented by Teamsters are assigned totheWillow Grove facility currently comprising Build-ings 35A and 35B. Additionally, at this facility, IUELocal 102 represents approximately 175 employeeswho are assigned to production and service functionsunder the contract between the Employer and IUELocal 102.2 Teamsters Local 470 and IUE Local 102represent employees now situated at Willow Grovewho were previously assigned to work at theEmployer's Philadelphia facility (referred to as Plant50) until Plant 50 discontinued operations in Decem-ber 1972.In April 1972, the Employer began to relocate Plant50 to a newly constructed building (Building 35B) atWillow Grove. Building 35B was constructed about100 feet from an existing structure (Building 35A)'203 NLRB No 992There are several record references to a continuing diminution in size ofthe Employer's employee complement. Thus, in the earliercase(fn. 1, supra),we found that there were four employees in the unit represented by Team-sters Local 470 and 256 in the unit represented by IUE Local 102205 NLRB No. 59 LOCAL 102, ELECTRICALWORKERSwhich had been in operation since 1960.' In May1972, the Employer began limited manufacturing op-erations at Willow Grove in Building 35B. The move-ment of material and equipment between Buildings35A and 35B by means other than licensed motorvehicles was at that time assigned to employees repre-sented by IUE Local 102. However, on May 19, 1972,Teamsters Local 470 filed a grievance alleging a con-tract violation in the Employer's assignment of thiswork to employees other than teamsters. The griev-ance was processed through the various steps of thecontractually provided grievance procedure betweenthe Employer and Teamsters Local 470. On October25, 1972, the Employer and Teamsters presented theirrespective positions to the Eastern Conference JointArea Grievance Committee. The decision of thatCommittee, which is the final step provided in thegrievance procedure, was that "movement of materialbetween buildings requiring the use of forklifts orother wheeled transportation equipment should comeunder the jurisdiction of Local 470."On November 10, 1972, the Employer proceeded toimplement the decision of the Eastern ConferenceJoint Area Committee. The Employer reassigned themovement of material and equipment between Build-ings35A and 35B from IUE Local 102-representedemployees to those represented by Teamsters Local470.On November 14, 1972, IUE Local 102 filed agrievance which alleged the Employer violated itsagreement with IUE Local 102 when it reassigned themovement of material and equipment between Build-ings 35A and 35B to employees represented by Team-stersLocal 470. This grievance was processed throughthe steps of the contractually provided grievance pro-cedure. On March 16, 1973, the IUE Local 102 griev-ance was the subject of arbitration between theEmployer and IUE Local 102. On April 18, 1973, theaward issued by Arbitrator Samuel H. Jaffee was thatemployees represented by IUE Local 102 "are entitledto perform the work of moving materials betweenBuildings35A and 35B... .On April 24, 1973, Wilbert Kain, president of IUELocal 102, threatened the Employer with a strike if thework in dispute was not reassigned from employeesrepresented by Teamsters Local 470 to employees rep-resented by IUE Local 102. Thereafter, on May 9,1973, the Employer received assurance in a letter fromKain that IUE Local 102 would not take strike actionduring the processing of the instant 10(k) proceeding.Based upon this assurance, the Employer did not re-quest of the Board's Regional Office for Region 4 that3Building 35A is a research and development center while Building 35Bis a production plant353injunctive relief be sought under Section 10(1) of theAct, and no such relief was sought.B.The Work in DisputeThe work in dispute is the movement of materialand equipment between Buildings 35A and 35B bymeans other than licensed motor vehicles .4 If thiswork necessitated the use of licensed motor vehicles,the parties agree that such would properly be assignedto Teamsters Local 470-represented employees. How-ever, this dispute concerns only movement of materialby such nonlicensed motor vehicles as forklift trucks,handcarts, handtrucks, and electric platform trucks,which is a typical method used by the Employer formoving materials between Buildings 35A and 35B.C. Contentions of the PartiesThe Employer takes the position that the work indispute should be awarded for reasons of efficiencyand economy of operation to employees representedby IUE Local 102.IUE Local 102, in agreement with the Employer asto who should be awarded the work, cites its contract,the Employer's past practices, the arbitrator's award,and the initial assignment.Teamsters Local 470 claims the disputed work onthe basis of its contract and past practice at theEmployer's Plant 50.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for settling thedispute.As to the latter, the parties stipulated thatthere is no agreed-upon method for settling the dis-pute.All the parties stipulated that on or about April 24,1973, IUE Local 102 President Kain threatened C. J.Duncan, Jr., the Employer's personnel and labor re-lations manager, that IUE Local 102 would strike theEmployer's Willow Grove facility if the Employer didnot assign the disputed work to employees repre-sented by IUE Local 102. Based on the record, we aresatisfied that there is reasonable cause to believe that4 The only substantial difference between the earlier case involving thisEmployer (fn.1, supra),and the instant one is that in the former the workin dispute concerned movement of materials from outside storage pads toBuildings 35A and 35B whereas in this case the work involves movement ofmaterials between the two buildings The parties stipulated that theEmployer's operations have remained unchanged since the hearing in theprior case 354DECISIONSOF NATIONALLABOR RELATIONS BOARDthere has been a violation of Section 8(b)(4)(D) of theAct and that the dispute is properly before the Boardfor determination.E.Merits ofthe DisputeAs the Board stated inJ.A. Jones ConstructionCompany,'we shall determine the appropriateassign-ment of disputed work in each case presented forresolution under Section 10(k) of the Act only aftertaking into account and balancing all relevant factors.1.Collective-bargaining agreementsBy article I, section 1, of its contract with IUELocal 102, the Employer recognizes that Union as thesole and exclusive bargaining representative for allemployees on an hourly basis in production and ser-vice.The agreement, in relevant part, also providesbroadly that certain practices or customs, called "pastpractices," which come into existence in the course ofthe relationship between the parties, shall, to the ex-tent they are not inconsistent with the terms of thecontract, be binding on the parties except as noted.The Local Cartage Agreement between the Em-ployer and Teamsters Local 470 states at article 40,section 2, that the employees covered by that agree-ment include in relevant part "employees used indock work, checking, stacking, loading, unloading,handling, shipping, receiving, switching, forklift,Teamster Rigger, and assembling or drag line andallied work." The same section also provides that:It isunderstood, however, that the term employ-ees shall be construed to mean those employeesof the Employer employed directly and indirectlyby and/or under the control of the Employer,and who are represented by the Local union orduring the life of this Agreement may come to berepresented by the Local Union.6The Board will rely on a contract's provision if theassignment of the work in dispute is made in clear andunambiguous terms in that contract. Such is not thecase with the IUE Local 102's contract which broadlycovers production and service work at the Employer.And while the Teamsters Local 470 contract states itcovers "forklift" work, it also states that it coversloading, unloading, and shipping and receiving, which5 International Associationof Machinists, Lodge No 1743, AFL-CIO (J AJones Construction Company),135 NLRB 14026 Additionally, the NationalMaster Freight Agreement, to which the Em-ployer and Teamsters Local470 are signatoriesand to which the LocalCartageAgreement is a supplement,states that the master agreement is notapplicable to "those operationsof the Employerwhere the employees arecovered bya collective bargaining agreementwith a Unionnot signatory tothis agreement or to those employeeswho have notdesignateda signatoryUnion astheir collective bargaining agent "jobs have traditionally been done by members of IUELocal 102 with no claim ever having been made tothat work by TeamstersLocal 470.The employeesperforming the work in dispute were initially repre-sented byIUE Local 102.On balance,we find that the factor of collective-bargaining agreements weighs in neitherIUE Local102's nor TeamsterLocal 470's favor.2.Employer's assignment and past practicePrior to the Employer assigning the work in disputetoTeamsters Local 470-represented employees onNovember 10, 1972, IUE Local 102-represented em-ployees were exclusively assigned to operate nonli-censed vehicles between Building 35A and 35B.Additionally, Edward Chapin, Employer's supervisorof material handling, testified (1) that there was nodistinction between the work functions assigned toIUE Local 102 at Willow Grove and at its predecessorPlant 50, and (2) that at Plant 50 Teamsters-repre-sented employees were never involved in the opera-tion of forklift or material handling equipment. Suchwork, according to Chapin, was assigned to employ-ees represented by IUE Local 102.Teamsters Local 470's evidence that it has donesome of the work in dispute in the past for the Em-ployer demonstrated that it had done so (1) only whenlicensed motor vehicles were used or (2) at times oper-ating forklifts at Plant 54.We find that it has been the practice of the Employ-er to assign the work in dispute to employees repre-sented by IUE Local 102. Such a practice, which theEmployer wishes to continue, is a factor favorable toreassigning performance of the work to these employ-ees.3.Economy and efficiencyThe Employer and IUE Local 102 state thatassign-ing the work in dispute to Local 102-represented em-ployees is the most efficient and economical methodof handling the work in dispute.Allmaterials are received in Building 35B. Anymaterial that has a designation to Building 35A has tobe moved over to 35A. This could be component ma-terial,stationary,work supplies, large equipment,computers, test equipment-anything needed to sup-port that Building's functions. Such vehicles, otherthan licensed ones, as forklift trucks, handcarts, hand-trucks, and electric platform trucks, were used in thetransportation of material and equipment by employ-ees represented by IUE Local 102 before November10, 1972, when the work in dispute was assigned toemployees represented by Teamsters Local 470. LOCAL 102, ELECTRICALWORKERSWhen employees represented by IUE Local 102performed the disputed work, and a shipment of ma-terial destined for Building 35A came in, a single IUELocal 102-represented employee in either the store-keeper or material handler classification would un-load the material by forklift or by hand from a truckdock located at Building 35B and determine to whichbuilding the material was to go; if destined for 35A,the particular employer would take the material to the35A dock by forklift, and then take it inside Building35A for delivery.If the material delivered to the dock at Building 35Bwas destined for 35B, IUE Local 102-represented em-ployees would unload it from the truck with one of thenonlicensed vehicles and take it inside Building 35B.By assigning the work in dispute to employees rep-resented by IUE Local 102, one person performed allthe required work functions, except where a truck wasrequired to move materials from Building 35B toBuilding 35A.According to Mr. Chapin, added cost burden andineffective use of manpower is incurred by the Em-ployer when employees represented by Teamsters Lo-cal 470 are assigned the work in dispute. More thanone employee is concerned with the movement ofmaterial or equipment between Buildings 35A and35B. Following the reassignment of work to employ-ees represented by Teamsters Local 470 on November10, 1972, these employees only performed the func-tionsof moving materials from Building 35B to Build-ing 35A, but not the work functions in dock areas orinside buildings. When material is moved from Build-ing 35B, it is loaded on the truck by an IUE Local102-represented employee. This employee and thedriver, a Teamsters Local 470-represented employee,then drive over to Building 35A. The IUE Local 102man then unloads the truck and delivers the material,so that two people travel with the material betweenthe buildings. In addition to requiring two men to dowhat one man had been doing, this procedure createdsubstantial delays when materials were needed and nodriver represented by Teamsters Local 470 happenedto be available because the drivers were on an assign-mentout of the area of picking up or delivering mate-rial.When employees represented by IUE Local 102were assigned to the work in dispute, the flow of mate-rials or equipment was uninterrupted and was accom-plished on an as-needed basis. By using TeamstersLocal 470-represented employees, the Employer hasincurred delays in movement of material and the ma-terial is only moved from dock to dock at each build-ing.With IUE Local 102, the material could be moveddirectly to the requested location inside a buildingfrom the location inside the other building where it355was stored or in use.We find the factors of economy and efficiency fa-vor the assignment of the disputed work to employeesrepresentedby IUELocal 102.4.Board certification and prior awardsThere is no evidence indicating that a Board certifi-cation covers the disputed work.Teamsters Local 470 has claimed the work in dis-pute here on the basis of an award to it by the EasternConference Joint Area Grievance Committee whichreads, in pertinent part, as follows:the claim of the Union [shall] be upheld in thatmovement of material between buildings requir-ing the use of forklifts or other wheeled transpor-tation shall come under the jurisdiction of Local470... .IUE Local 102 has claimed the work in dispute byvirtue of an award to it by Arbitrator Samuel H. Jaf-fee.We noted in the earlier case involving this Employ-er' that with respect to the claim of Teamsters Local470, IUE Local 102 was not a party to the grievanceproceedings before the Area Grievance Committee.We also note with regard to the claim of IUE Local102, as was observed by Arbitrator Jaffee on pages 4and 6 of his opinion, that Teamsters Local 470 wasnot a party to the grievance proceeding before theArbitrator.In these circumstances, we deem the respectiveawards of no significance here since neither award isbinding upon all the parties.ConclusionsUpon the entire record,and after full considerationof all relevant factors here involved,we find that em-ployees representedby IUELocal 102 are entitled toperform the work in dispute.This award is supportedby Employer's initial assignment of the work to em-ployees representedby IUELocal 102,the relativeefficiency that results, and the concurrent economiesof such an assignment.In making this award, we areassigning the work to employees represented by IUELocal 102 rather than to that organization itself or itsmembers. Our present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and upon7Fn 1,supra 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in the case, the Board makes theUnion of Electrical, Radio and Machine Workers,following Determination of Dispute,pursuant to Sec-AFL-CIO, are entitled to perform the work of movingtion 10(k) of the Act:materials by hand or equipment other than licensedEmployees of Philco-Ford Corporation who cur-motor vehicles,between plant buildings designatedrently are represented by Local 102, International35A and 35B located at the Employer's facility atWillow Grove, Pennsylvania.